Citation Nr: 1114236	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-10 526	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent for left tennis elbow.

3.  Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from December 1995 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

The Veteran was previously denied service connection for left carpal tunnel syndrome in January 2003.  The Board notes that the RO reconsidered the claim after additional service treatment records were associated with the Veteran's claims folder.  See 38 C.F.R. § 3.157(c).  The previous denial was continued in the October 2007 rating decision on appeal.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for an acquired psychiatric condition, to include as due to service-connected disabilities, has been raised by the record, specifically in the Veteran's January 2011 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  VCAA Notice

As discussed above, the Veteran's claim for service connection for left carpal tunnel syndrome was reconsidered by the RO.  However, it appears that the RO did not provide the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) prior to readjudicating his claim.  Therefore, on remand, the Veteran should be provided with complete notice regarding the elements necessary to establish his claim and what assistance VA will provide.

B.  VA Examinations

1.  Increased Ratings

The Veteran's most recent VA examinations for his service-connected disabilities were in 2006.  During his January 2011 Travel Board hearing, the Veteran and his representative argued that those examinations were too old, and that his disabilities had increased in severity since that time.  As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded new examinations in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


2.  Service Connection 

In the October 2007 rating decision on appeal, the RO continued a previous denial of service connection for left carpal tunnel syndrome on the grounds that the evidence did not reflect a current diagnosis of the condition.  However, VA treatment records dated March 2003 reflect findings of "possible" left carpal tunnel syndrome.  In light of this evidence, and in light of the fact that the Veteran's service-connected left tennis elbow and left cubital tunnel syndrome are being remanded for examination, an examination should also be conducted to determine whether the Veteran has a left carpal tunnel syndrome diagnosis.  If so, the examiner should comment as to whether it is at least as likely as not that such a disability is etiologically related to service.  The examiner should also comment as to whether carpal tunnel syndrome is related to, or aggravated by, service-connected tennis elbow, or service-connected cubital tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the Veteran's claim for service connection for left carpal tunnel syndrome.

2.  The RO should arrange for a VA examination of the Veteran to determine the extent and severity of his service-connected left tennis elbow and left cubital tunnel syndrome.  The claims file should be made available to the examiner prior to the examination.  All indicated studies should be performed, to include range of motion testing.  

The examiner should also determine whether the Veteran has a current left carpal tunnel syndrome disability.  If, and only if, such a disability is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has left carpal tunnel syndrome that is (1) proximately due to or the result of his tennis elbow or cubital tunnel syndrome; or (2) aggravated or permanently worsened by his tennis elbow or cubital tunnel syndrome.  If it is determined that the Veteran's carpal tunnel syndrome was aggravated by his tennis elbow or cubital tunnel syndrome, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  The Veteran should be scheduled for a VA examination to assess the current nature and extent of his service-connected hypertension.  The examination must be conducted following the protocol in VA's Hypertension Examination Worksheet.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the relevant reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


